In an action to recover for goods and materials, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Becker, J.), dated December 18, 1990, as denied that branch of their motion which was to strike the plaintiffs demand for production of the defendants’ tax returns, and the plaintiff cross-appeals from so much of the *551same order as granted that branch of the motion which was to strike the plaintiffs demand for the production of records of the defendants’ accounts payable, accounts receivable, and payroll.
Ordered that the order is reversed insofar as appealed from, on the law and as a matter of discretion, the provision thereof which denied that branch of the motion which was to strike the plaintiffs demand for tax returns is vacated, and that branch of the motion is granted; and it is further,
Ordered that the order is affirmed insofar as cross-appealed from; and it is further,
Ordered that the defendants are awarded one bill of costs.
The plaintiff failed to make a showing of necessity for the disclosure of the defendants’ tax returns or that the information sought was unavailable from other sources (see, Zarr v Riccio, 180 AD2d 734; Consentino v Schwartz, 155 AD2d 640). Its remaining contentions are without merit. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.